Citation Nr: 1750258	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  05-31 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for spinal meningitis.

2.  Entitlement to service connection for acquired psychiatric disorder. 

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to February 1994, September 2002 to March 2004, and from November 2008 to July 2009, as well as additional periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Current jurisdiction lies with the RO in North Little Rock, Arkansas.

In December 2008, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  VA regulations require that the VLJ who conducted a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2017).  The Veteran was notified and requested another hearing, which was then conducted in November 2013, via videoconference.  Both transcripts are associated with the claims folder.  In a July 2017 letter, the Veteran was informed of his options, as the VLJ who conducted the November 2013 hearing was also no longer at the Board, and declined a new hearing in his reply sent the same month.  

The Board has remanded these claims for further development in June 2009, March 2012, August 2013, and January 2015.

As noted in the January 2015 Remand, a notice of disagreement (NOD) was filed in July 2014 for the rating decision issued that same month.  In a May 2017 correspondence, the RO sought clarification from the Veteran as to which issues were to be appealed; to date, the Veteran has not yet responded.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While delay is regrettable, further development is required to ensure compliance with the Board's January 2015 remand directives.  See Stegall v. West, 11Vet. App. 268, 271 (1998).  

The January 2015 Board remand included two-part development: 1) obtain missing documents from the claims folder, and 2) obtain VA examinations and opinions.

It appears that the RO undertook appropriate procedures to locate the missing documents enumerated in the remand.  The RO further documented its efforts in the claims folder.  In letters sent to the Veteran in January 2016 and in November 2016, he was notified that several documents were unavailable for review in the rebuilt claims file.  He was asked to provide any of the missing documents in his possession, but he did not respond to this request or otherwise provide the missing records.  The November 2016 letter notified the Veteran of the efforts undertaken to secure the missing evidence.  As such, the first part of the January 2015 remand directives were substantially complied with.  Stegall, 11 Vet. App. at 271.  

However, as the RO did not substantially comply with the second part of the remand directives, obtaining additional medical examinations and opinions, another remand is needed.  

Finally, the Board also notes that the May 8, 2013 medical opinion provided by Dr. J.W., and referenced in the Board's January 2015 remand and the May 2013 supplemental statement of the case is no longer associated with the Veteran's electronic file.  On remand, the AOJ should attempt to locate this record and associate it with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Locate and attach the May 8, 2013 medical opinion by Dr. J.W. to the Veteran's claims folder.  If the record is unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Schedule the Veteran for VA examinations with appropriate medical professionals to determine the etiology of the Veteran's claimed meningitis, headaches, acquired psychiatric disorder, and bilateral hearing loss.  The claims folder, along with a copy of this Remand, must be made available to the examiners for review.  All appropriate diagnostic tests must be conducted.  The examiners should review the Veteran's claims file and note such review occurred in their remarks.

Meningitis

Since the Veteran's EOD examination from September 2002 was not locatable, the examiner must provide an opinion as to the following:

a) Whether it is clear and unmistakable (obvious or manifest) that the Veteran had meningitis prior to his entry onto his second and/or third periods of active duty. 

If the VA examiner for each examination determines that the Veteran's meningitis clearly and unmistakably pre-existed his military service, he/she must provide an opinion as to whether it is clear and unmistakable (obvious or manifest) that it was NOT aggravated to a permanent degree in the second and/or third period of his active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progression of the disability.

b) If a response above is negative, each examiner is asked provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's meningitis is etiologically related to those periods of active military service. 

c) Whether there is clear and unmistakable evidence (obvious or manifest) that the Veteran had an acquired psychiatric disorder prior to his second and/or third periods of active duty. 

If the VA examiner determines that the Veteran's acquired psychiatric disorder clearly and unmistakably pre-existed his military service, provide an opinion as to whether it is clear and unmistakable (obvious or manifest) that it was NOT aggravated to a permanent degree in the second and/or third period of his active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progression of the disability.

d) If a response above is negative, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder is etiologically related to those periods of active military service.

e) Whether it is clear and unmistakable (obvious or manifest) that the Veteran had a headache disorder prior to his second and/or third periods of active duty. 

If the VA examiner determines that the Veteran's headache disorder clearly and unmistakably pre-existed his military service, provide an opinion as to whether it is clear and unmistakable (obvious or manifest) that it was NOT aggravated to a permanent degree in the second and/or third period of his active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

f) If a response above is negative, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder is etiologically related to those periods of active service.

Bilateral Hearing Loss

With regards to the Veteran's bilateral hearing loss, the examiner must provide an opinion as to whether the Veteran currently experiences a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  If the examiner finds that the Veteran does not have a current hearing loss disability, he/she must provide a rationale to reconcile such with the findings of the December 2013 audiological examination from Cooper Clinic Audiology that noted hearing loss in the left ear, if possible.  If the Veteran currently has a hearing loss disability, is it at least as likely as not (a 50 percent or greater probability) related to service, to include the Veteran's credible report of noise exposure.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  

Other Considerations

Should service connection be established for meningitis, the examiner must also provide an opinion as to the following: 

a) Whether it is at least as likely as not that the Veteran's acquired psychiatric disorder was caused or aggravated by the meningitis. 

b) Whether it is at least as likely as not that the Veteran's headache disorder was caused or aggravated by the meningitis. 

c) Whether it is at least as likely as not that the Veteran's bilateral hearing loss was caused or aggravated by the meningitis. 

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




